Exhibit 5.1 Lathrop & Gage LLP Building 82, Suite 1000 10851 Mastin Boulevard Overland Park, Kansas 66210-1669 July 12, 2017 US Alliance Corporation 4age Center Drive, Suite 240 Topeka, Kansas 66604 Attention: Jack Brier, President and Chairman Dear Mr. Brier: We have acted as special counsel to US Alliance Corporation, a Kansas corporation (the “ Company ”), in connection with Registration Statement on Form S-4 (as amended, the “ Registration Statement ”), filed by the Company with the U.S. Securities and Exchange Commission (the “ Commission ”) pursuant to the Securities Act of 1933 (the “ Act ”) and regulations thereunder. The Registration Statement relates to the registration under the Act of up to 1,644,606 shares of the Company’s common stock, par value $0.10 per share (the “ Shares ”). In connection with Registration Statement, you have asked us to furnish the opinion set forth below. The Shares are to be issued to the holders of the common stock of Northern Plains Capital Corporation, a North Dakota corporation (“
